Citation Nr: 0513371	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  00-03 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an earlier effective date prior to August 
14, 1997, for the grant of service connection for 
hyperthyroidism.

2.  Entitlement to an earlier effective date prior to August 
14, 1997, for the grant of service connection for 
exophthalmos secondary to hyperthyroidism.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1965.

These matter are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.  In June 2002, the veteran 
testified at a hearing before the undersigned.  In September 
2002, the Board issued a decision denying the appeal.  In 
February 2003, the Board vacated its September 2002 decision.  


FINDINGS OF FACT

1.  The veteran filed an initial application for service 
connection for hyperthyroidism in November 1976.

2.  By rating decision of June 1995, service connection for 
hyperthyroidism was denied.

3.  The veteran was notified of the denial of service 
connection for hyperthyroidism by letter of July 1995.

4.  The preponderance of the evidence is against finding that 
the veteran submitted a timely appeal to the June 1995 rating 
decision, or an application to reopen his claim of 
entitlement to service connection for hyperthyroidism, prior 
to August 14, 1997. 




CONCLUSIONS OF LAW

1.  An effective date prior to August 14, 1997, for the grant 
of service connection for hyperthyroidism is not warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 2002); 38 
C.F.R. §§ 3.1, 3.159, 3.400, 20.200, 20.201, 20.202, 
20.302(a), 20.1103 (2004).

2.  An effective date prior to August 14, 1997, for the grant 
of service connection for exophthalmos secondary to 
hyperthyroidism is not warranted.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.159, 
3.400, 20.200, 20.201, 20.202, 20.302(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In connection with the underlying claims of entitlement to 
service connection for hyperthyroidism and exophthalmos, the 
RO provided the veteran with notice of the evidence needed to 
substantiate these claims in October 1997 and November 1998 
letters, as well as the September 1998 statement of the case.  
Thereafter, in the November 1999 statement of the case, 
through discussion during the June 2002 Board hearing, and in 
a June 2001 letter VA provided the veteran with notice of the 
VCAA in regards to the earlier effective date claim.

Under VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004), the VA 
General Counsel held that if a veteran raises a downstream 
issue that was not covered in the initial notice letter 
dealing with service connection, no further VCAA notice is 
required.  In light of that binding General Counsel decision, 
and the November 1999 statement of the case, discussion at 
the June 2002 Board hearing, and the June 2001 letter, the 
duty to notify the appellant of the necessary evidence and of 
his responsibility for obtaining or presenting that evidence 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. 

In this case, the record shows that the RO obtained and 
associated with the record the appellant's service medical 
records.  Moreover, while service connection claims were 
pending the veteran notified the RO that his treatment 
records from his places of incarceration, Homer G. Phillips 
Hospital, the Denver VA Medical Center, and Kaiser Permanente 
would support his claims.  To the extent that these records 
were available, the RO thereafter obtained and associated 
these records with the claims files.  

As to certain prison records, as well as treatment records 
from Homer G. Phillips Hospital, VA was told that these 
prison medical records had been destroyed after 10 years and 
Homer G. Phillips Hospital had no record of the veteran ever 
having received treatment.  In a January 1998 letter, the RO 
notified the veteran that Homer G. Phillips Hospital had no 
records of his.  While the RO did not specifically notify the 
veteran that some of his prison medical records had been 
destroyed, because the earliest date that these records could 
have established an informal claim for service connection was 
April 1998, i.e., a date after the current effective date, VA 
had no duty to undertake further development as to these 
documents.  See 38 C.F.R. § 3.159 (2004).

Similarly, the Board notes that the RO, following issuance of 
the September 1998 statement of the case, received treatment 
records from Kaiser Permanente in October 2004 and VA 
treatment records, dated from December 1998 to November 2004.  
The RO did not thereafter issue a supplemental statement of 
the case.  38 C.F.R. § 19.31 (2004).  However, these records 
could not have been of any help in establishing entitlement 
to effective dates prior to August 1997 for entitlement to 
service connection for his disabilities and therefore does 
not constitute a material change in the evidence found in the 
record.  See 38 C.F.R. § 3.157.  Therefore, VA had no duty to 
issue a supplemental statement of the case and adjudication 
of the claims may go forward without it.

The record shows that the appellant was advised of what 
evidence VA had requested, received and/or not received in 
the letters issued in 1997 and 1998, as well as the September 
1998 and November 1999 statements of the case

Accordingly, the Board finds that all available and 
identified records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
assist or to notify the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Earlier Effective Date Claims

In November 1976, the veteran claimed entitlement to service 
connection for thyroid problems.  By rating decision of June 
1995, service connection for hyperthyroidism was denied.  It 
was noted that there was no evidence of a current thyroid 
condition, and that the service medical records did not show 
a diagnosis of hyperthyroidism.  A July 1995 letter was sent 
to the veteran at his address of record.  It notified him 
that service connection for hyperthyroidism was denied, and 
advised of his appellate rights.  The veteran did not file a 
timely appeal.

A request to reopen a claim for service connection for 
hyperthyroidism was received by the RO on August 14, 1997.  
The veteran specifically stated that he had some additional 
treatment in 1984 for an overactive thyroid.

In an October 1997 letter, the RO notified the veteran that 
he would need to submit new and material evidence in order to 
reopen, and in March and September 1998 rating decisions, the 
RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for hyperthyroidism.

In a September 1999 rating decision, the RO granted service 
connection for hyperthyroidism, and exophthalmos secondary to 
hyperthyroidism, with an effective date of August 14, 1997, 
for both disorders.  It was noted that the veteran's service 
medical records were negative for hyperthyroidism; however, 
he was noted to have exophthalmos.  Evidence from the Federal 
Bureau of Prisons showed treatment for hyperthyroidism since 
1975.  The veteran was afforded a VA examination in July 
1999, and the VA examiner determined that the veteran's 
exophthalmos shown in service was from his thyroid disease.  
Accordingly, service connection was granted for 
hyperthyroidism and for exophthalmos secondary to 
hyperthyroidism.

The veteran testified at the June 2002 hearing that he 
received the July 1995 letter notifying him that his claim 
was initially denied.  He stated that he did not recall 
filing an appeal with regard to the denial and that he did 
re-file the claim.  He contended that the RO failed to help 
him develop his claim.

The governing legal criteria provide that the effective date 
of an award based on an original claim for compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

Previous determinations which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error. 38 C.F.R. § 3.105(a) (2004).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii).

Notice is defined as written notice sent to the claimant at 
his latest address of record.  38 C.F.R. § 3.1(q).

As previously noted, service connection for hyperthyroidism 
was denied by the RO by rating decision of June 1995.  The 
veteran was properly notified of the RO's determination and 
of his appellate rights in a July 1995 letter.  38 C.F.R. 
§ 3.1(q).  The veteran did not file a timely appeal.  As 
such, that decision is final.  38 U.S.C.A. § 7105.

In order to establish service connection for a claimed 
disorder following a final determination, the claimant is 
responsible for submitting an application to reopen his claim 
with new and material evidence.  See 38 C.F.R. § 3.156.

The veteran's application to reopen his claim following the 
prior final determination was not received at the RO prior to 
August 14, 1997.  As there is no evidence that VA received a 
claim to reopen this issue prior to August 14, 1997, the 
Board finds that the preponderance of the evidence is against 
an effective date prior to August 14, 1997.  The claims are 
denied.

In reaching this decision the Board considered the assertion 
that the RO was negligent in failing to assist the appellant 
with his claim.  The veteran has indicated that since the RO 
failed to assist him in the pursuit of his claim, his 
effective date should be the date that he initially began to 
prosecute his claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that government 
officials are presumed to have properly discharged their 
official duties unless rebutted by clear and convincing 
evidence to the contrary.  Baldwin v. West, 13 Vet. App. 1, 6 
(1999).  In this case, the veteran was notified in July 1995 
what steps he could take to appeal the initial denial of his 
claim.  The evidence shows that the RO had properly 
discharged its official duties.  The veteran has not provided 
clear and convincing evidence to the contrary.

Finally, while the RO has a duty to assist the veteran with 
developing facts pertinent to his claims, the fact remains 
that an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  See 
38 C.F.R. § 20.200.  The veteran did not timely appeal the 
initial June 1995 denial of his claim.  Therefore, the 
earliest possible effective date in this case would be 
August 14, 1997, the date of the reopened claim.  Based on 
the foregoing, an effective date prior to August 14, 1997, is 
denied. 




ORDER

An effective date prior to August 14, 1997, for the grant of 
service connection for hyperthyroidism is denied.

An effective date prior to August 14, 1997, for the grant of 
service connection for exophthalmos secondary to 
hyperthyroidism is denied. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


